Title: To Thomas Jefferson from William Barnwell, 10 November 1807
From: Barnwell, William
To: Jefferson, Thomas


                        
                            Excellent Sir
                     
                            New-Orleans Novr. 10th. 1807
                        
                        It is not my fault that I have again to intrude before you respecting the Hospital. Two years and an half past
                            the Apothecary was discharged by the Patron, and of course the duties devolved on me for my own department; or all my Patients. But as I knew that an Assistant was commonly allowed to such Institutions, I
                            applied to the Collector who thought it very reasonable that one should be allowed; and believeing that I had his
                            concurence I wrote for one on whom I believed I could depend. At the same time I wrote the Secretary of the Treasury
                            advising him of these proceedings; and requesting that An Assistant might be allowed me, but have not yet been honoured
                            with any answer. Ever since I have been in a state of suspence. But this Autumn he for whom I wrote two years ago is at
                            length arived but as I have so long done the whole Medical Duty of the Hospital without any additional reward. the
                            Collector having never been advised from the Treasury on the subject, is unwilling to pay him, so that after so long
                            delay, and suspence I am now obblidged to support him. solely at my own expence. Your very indulgent Letter allowing to me
                            a discretionary liberty to amuse myself in traveling occasionally. would appear to me Virtually a sufficient authority for
                            keeping a regular Assistant in Employment, but the Collector inclines to be fastidious; and was not, a little chagrined at
                            the sight of your indulgent Letter, as it convinced him, that he had no power to domineer over nor to curtail my Salary.
                            for an occasional month or two of recreation, an indulgence which I have only once used since.—It is only through your
                            order Sir, that I can expect my wishes in this to be accomplished. for the Secretary of the Treasury seems to have more
                            than forgotten me; ever since my departure from Philadelphia he has not even answered when addresed. Last Sunday Nov. 8th.
                            I fortunately at length extracted the last fragments of my curious jawbone, being the whole of the exterior Lamella of the
                            lower jaw. I would wish to see Genl. Wilkinson here as Governor; as he has done so much to save this place from
                            destruction amidst popular persecution. 
                  I am your Excellencys most sincere and very obedient Humble Servant.
                        
                            William Barnwell—
                        
                    